PER OTIRIAM.
Three specific points were ruled in this case, namely, that there was error in refusing each of two special requests for instruction and in the instruction given upon tbe subject of damages. Tbe petition for rehearing is not addressed to those points, but complaint is made that the effect of a portion of tbe opinion is to limit the issues of the case to the question whether the rope of the apparatus used was of sufficient strength, and whether the failure to furnish chocks was negligence which made the master respon*718sible, excluding, as it is claimed, inquiry whether the apparatus fur* nished was defective in that it did not allow the work to be performed in the usual way, and required it to be done in an unnecessarily hazardous way, in that it compelled the constant presence of a man with a pinch bar behind the log which was being loaded. Neither the opinion nor judgment of this court is to be considered as controlling or limiting the inquiry in those respects when the case shall again be brought to trial, and nothing herein shall be deemed to affect the question of the assumption of risk by the deceased. The petition for a rehearing is denied.